UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013. or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-19709 BIOLARGO, INC. (Exact name of registrant as specified in its charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 W. Garry Avenue Santa Ana, California 92704 (Address, including zip code, of principal executive offices) (949)643-9540 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer ¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s Common Stock outstanding as of May 13, 2013 was 72,355,919 shares. Table of Contents BIOLARGO, INC. FORM 10-Q INDEX PARTI Item1 Financial Statements 1 Item2 Management's Discussion and Analysis and Financial Condition and Results of Operations 17 Item4 Controls and Procedures 23 PARTII Item2 Unregistered Sales of Equity Securities and Use of Proceeds 24 Item6 Exhibits 25 Signatures 26 Exhibit Index Exhibit 31.1 Attached Exhibit 31.2 Attached Exhibit 32 Attached 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation i. PART I – FINANCIAL INFORMATION Item 1. Financial Statements BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2013 December 31, March 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance Inventory Total current assets OTHER ASSETS, net of amortization TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable Deferred revenue Customer deposit Total Current Liabilities TOTAL LIABILITIES COMMITMENTS, CONTINGENCIES AND SUBSEQUENT EVENTS (Note 13) STOCKHOLDERS’ EQUITY (DEFICIT) Convertible Preferred Series A, $.00067 Par Value, 50,000,000 Shares Authorized, -0- Shares Issued and Outstanding, at December 31, 2012 and March 31, 2013. — — Common Stock, $.00067 Par Value, 200,000,000 Shares Authorized, 70,713,830 and 72,122,586 Shares Issued, at December 31, 2012 and March 31, 2013. Additional Paid-In Capital Non-controlling interest — Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements 1 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 For the three-month periods ended March 31, Revenue $ $ Cost of goods sold Gross Margin Costs and expenses Selling, general and administrative Research and development Amortization and depreciation Total costs and expenses Loss from operations ) ) Interest expense ) ) Net loss $ ) $ ) Loss per common share – basic and diluted Loss per share $ ) $ ) Weighted average common share equivalents outstanding See accompanying notes to unaudited condensed consolidated financial statements 2 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE THREE-MONTH PERIOD ENDED MARCH 31, 2013 Common Stock Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Non- controlling Interest Total BALANCE DECEMBER 31, 2012 $ $ ) — $ (289,672 ) Issuance of stock for cash received as part of Winter 2013 PPM @ $0.30 — — Fees paid for Winter 2013 PPM — — ) — — ) Cash received from Clyra Winter 2013 PPM — Fees paid for Clyra Winter 2013 PPM — ) ) Vesting portion of stock options to consultants — Issuance of stock for services to consultants 28 — — Net loss for the three-month period ended March 31, 2013 — — — ) — ) BALANCE MARCH 31, 2013 $ $ $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 3 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 (unaudited) For the three-month periods ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Non-cash interest expense related to the amortization of the fair value of warrants issued in conjunction with our convertible notes — Non-cash expense related to options issued to officers and board of directors — Non-cash expense related to options and warrants issued to consultants Non-cash expense related to stock issued to consultants — Amortization and depreciation expense Increase (decrease) in cash from change in: Accounts receivable (7,279 ) Inventory (1,442 ) Prepaid expenses — Other assets ) — Accounts payable and accrued expenses Deferred revenue (15,851 ) (10,229 ) Net Cash Used In Operating Activities (379,000 ) (465,230 ) CASH FLOWS FROM INVESTING ACTIVITIES — — CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock Net Cash Provided By Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (60,230 ) CASH AND CASH EQUIVALENTS — BEGINNING CASH AND CASH EQUIVALENTS — ENDING $ $ SUPPLEMENTAL DISCLOSURES OF CASHFLOW INFORMATION Cash Paid During the Period for: Interest $
